Citation Nr: 1145332	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, type II, currently rated as 20 percent disabling.  

2.  Entitlement to an initial separate rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an increased evaluation for hypertension, currently rated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for left knee traumatic arthritis, currently rated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  




REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to June 1976 and from November 1978 to December 1996.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2006 rating decision of the Atlanta, Georgia, VA Regional Office (RO).  

The Board notes that while the January 2006 rating decision on appeal reflects that a 20 percent evaluation was confirmed and continued for diabetes mellitus with lower extremity peripheral neuropathy, in a March 2008 rating decision the RO assigned a separate 10 percent evaluation for peripheral neuropathy of the right lower extremity associated with diabetes mellitus.  Thus, the Board finds that the issue pertaining to the evaluation of peripheral neuropathy of the right lower extremity is properly before the Board as reflected above.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the October 2006 notice of disagreement, the Veteran referenced the impact on employability in association with his service-connected disabilities, and the December 2005 VA examination report notes difficulty with work-related activities due to service-connected disability, to include left knee arthritis.  Therefore, TDIU is part of the increased evaluation claims currently before the Board and must be adjudicated as such.  As such, the Board as characterized the issues as indicated above.  

In May 2011, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to higher evaluations for his service-connected diabetes mellitus and associated peripheral neuropathy, as well as for his service-connected hypertension and left knee arthritis.  In February 2011, the Veteran submitted authorizations for release of information (VA Form 21-4142) for current treatment records from Clayton Orthopedic Clinic and Morrow Healthcare.  In light of the outstanding records and the most recent VA examinations having been accomplished in December 2005 and January 2006, along with the Veteran's assertions in the June 2008 VA Form 9 that the degree of impairment due to the service-connected disabilities is more severe than currently evaluated and/or has become worse, the Board has no discretion and must remand the matters, and after associating his outstanding private treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Request treatment records pertaining to the Veteran from Clayton Orthopedic Clinic and Morrow Healthcare.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s) to determine the extent and severity of his diabetes mellitus, peripheral neuropathy, hypertension and left knee arthritis.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests must be performed.  

As to his diabetes mellitus, the examiner must report all manifestations of the disease, including the nature and extent of any peripheral neuropathy of any extremity found to be present.

As to his left knee, the examiner must report the extent of the Veteran's pain-free flexion and extension, and state whether the Veteran has any left knee instability.

Thereafter, the examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability, and opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

The examiner must provide a complete rationale for any stated opinion, which must be set forth in a report. 

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

